 200DECISIONSOF NATIONALLABOR RELATIONS BOARDFederated American Insurance Company,FederatedAmericanLife Insurance Company,FederatedAgencies,Inc., and Federated Incorporated and Of-ficeandProfessionalEmployees InternationalUnion,AFL-CIO-CLC, LocalUnion No. 8. Case19-CA-7170July 17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn March 31, 1975, Administrative Law Judge Al-len Sinsheimer, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions and a supporting brief, and General Counselfiled a brief in answer to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs Iand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Federated AmericanInsurance Company, Federated American Life In-surance Company, Federated Agencies, Inc., andFederated Incorporated, Seattle,Washington, theirofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.iRespondents'request for oral argument is hereby denied,inasmuch asthe record,the exceptions,and the briefsadequatelypresent the issues andthe positions of the parties.2 The Respondents have excepted to certaincredibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respectto credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products,Inc., 91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR.,Administrative Law Judge: Theabove proceeding was heard on October 9, 10, and 11,1974, at Seattle,Washington. The complaint I and noticeof hearing issued August 27, 1974.2 The Respondents filedan answer denying the basic allegations of the complaint.The issues involve (1) whether the above-named Respon-dents constitute a joint enterprise or single employer unit;(2)whether as such or otherwise they are subject to thejurisdiction of the Board; (3) whether as a joint enterpriseor single employer unit, they were, although not all namedtherein, parties to a contract with the Union. Further issuesare whether the Respondents, or any of them, failed tobargain with the Union in violation of Section 8(a)(5) andwhether they or any of them engaged in violations of Sec-tion 8(a)(1).Upon the entire record, including my observation of thewitnessesand after due consideration of the briefs of theGeneral Counsel and the Respondents, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENTSThis subject of the businesses of the Respondents will beset forth under the above heading as supplemented byother evidence related hereafter in connection with the al-leged violations. The General Counsel contends that theaforenamed Employers constitute a single employer or en-terprise for the purpose of the Act.The partiesagreethat the principal factors which theBoard weighs or considers are interrelationship of opera-tions, common ownership or financial control, commonmanagement, and centralized control of labor relations.None of these byitselfis deemed controlling, nor must allfour be present to find a single employer. The parties differas to the extent of existence of these factors in the instantcase.The General Counsel asserts that all four are present.Respondents assert that there is no interrelationship of op-erations, no showing of any centralized control of laborrelations, and no showing of any common ownership. Re-spondent does admit some overlapping of managementpersonnel among three of the companies.Federated American Insurance Company and FederatedIncorporated have both been in existence since prior to1964;Federated Agencies, Inc., since about 1969; andFederated American Life Insurance Company, accordingto McCauley's testimony, since about August 1972.3 Feder-ated American Insurance Company sells insurance policiesiAn original charge filed June28, 1974,and an amended charge filedAugust 5, 1974.=The complaintwas amendedby motiongranted at the hearing.3In a letter tothe Union on May 6, 1974, McCauleystated that it re-ceived its certificateof authorityfrom the Stateof Washington May 5, 1971.Perhaps theAugust 1972approximation referred to commencementof busi-ness.219 NLRB No. 38 FEDERATED AMERICAN INSURANCE COMPANYto individual customers.Federated American Life Insur-ance Company sells insurance policies to individual cus-tomers.Federated Agencies,Inc., is a holding companythat sells insurance policies to individual customersthrough agencies but not through any employees employeddirectlyby Federated Agencies since it has no employees.Federated Incorporated receives a fee for managing certainaspects of the business of Federated American InsuranceCompany andFederated American Life Insurance Com-pany.Pertinent facts with respect to ownership and financialcontrol of the named Respondents are as follows:Federat-ed Incorporated is totally ownedby Mr.and Mrs. WayneMurray and Mr. and Mrs.W. T. McCauley.FederatedIncorporated owns 23 percent of the stock of FederatedAmerican while Federated American'ssecond largestshareholder owns only 2 percent of the stock of FederatedAmerican.Federated American wholly owns FederatedAgencies and also Federated American Life InsuranceCompany.The foregoing reflects a large degree of financialcontrol in the McCauleys and the Murrays.Withrespect to management,the corporate officers ofFederated Incorporated are Mr. and Mrs. McCauley, Mr.and Mrs.Murray, and Zora Tapping,who is also assistantsecretaryof Federated American InsuranceComany andFederated Incorporated,and has served in a supervisoryposition in both companies.The officers of FederatedAgencies are McCauley and Tapping. The corporate offi-cersofFederatedAmerican Insurance Company areWayne Murray (president),W. T. McCauley(executivevice president and secretary), Jack McDonald(chairmanof the Board),Zora Tapping(assistant secretary),and JoeDavis(vice president in charge of claims). The officers ofFederated American Life are identical to the officers ofFederated American InsuranceCompany.McCauley is thechief executive officer of all four named Respondents.Thereis similarly a duplication of directors.The boardof directors of Federated Incorporated consists of the Mc-Cauleys andthe Murrays.The boardof directors of Feder-ated Agencies consistsofMcCauley, Murray, and Tap-ping.The executive board of directors, as well as the boardof directors of Federated American has consisted of Mc-Cauley, Murray, Tapping, and AliceDobson.The board ofdirectors and executiveboardof directors of FederatedLife are the same as those of Federated American.The foregoing reflects a sharing of common manage-ment.As for thelabor relations policies, it appears fromthe record that the same policies are applied to the officeclerical employees of all the Respondents except Agencies,which has no employees.A laboragreement entered into in1971 which names as the parties Federated American In-surance Company and theUnionhas been applied to all ofthe office clerical employees of the three companies thathave such employees:Federated Incorporated,FederatedAmerican,and FederatedLife.The General Counsel con-tends that this agreement was applicable to Federated In-corporated from its inception and subsequently also toFederated Life, and hence supports the majority status ofthe Unionas representative of the employees of those com-panies.For reasons set forth hereafter,Iam finding thatsuch was and is the case.As to matters not covered by said201agreement,the same personnel policies are also applied toall of the office clerical employees of the aforesaid compa-nies.McCauley testified that he was ultimately in control ofthe labor relations for all of the Respondents,although in aletter ofApril 19 in reply to the Union's request for negoti-ation,McCauley statedthat Joe Daviswouldhead up thenegotiating team,but was then ill. It appears that McCau-ley has,in fact,negotiatedwith the Unionon behalf of theRespondents and in the past has signed the collective-bar-gaining agreements.Moreover,McCauley was the only of-ficer of the Respondents to communicatewith the Unionin response to their communications during the period hereinvolved.He was also the person who dealt with the NLRBRegional Office concerning the case.McCauleyfrequentlyformulates and distributes personnel policies to the em-ployees;persons resigning informMcCauley;he has metwith theUnion overgrievances involving employees of theRespondent companies;McCauley directlysupervises allof the employeesof the threeRespondent companies whichhave employees.McCauley alsoreviews recommendationsfor raises and authorizes such.As set forth,the labor rela-tions policies of these companies are identical and further,the working conditions are also identical.As for theinterrelationship of operations,the manage-ment and ownership, as set forth,overlap. Each companyis located in the same office at the same address in Seattle;they use a common telephone; they appearto the public tobe a single integrated insurance operation;they use onephone number listed under the name of Federated Ameri-can Insurance; they have onereceptionist who serves themall, and uses the name Federated American in responding;Federated American and Federated Life use the same let-terhead which refers to"FederatedAmerican InsuranceCompanies."McCauley testifiedthat two office clericalpersons,Beeman andWeyman,were the only office cleri-cal employeesat Federated American,with one exception,a stenographer at FederatedLife,and the others were em-ployedat Federated Incorporated.However,the witnessesfor the General Counsel testifiedthey thoughtthey wereemployed by Federated American.Both management offi-cialsand employees,who testified,referred numeroustimes to "theCompany" or "our Company."When a meet-ing was held to announcea policy toemployees,all of theemployees of the companies were assembled together.Federated Incorporated's stated purpose is that of man-agement of the insurance companies pursuant to a man-agement agreement entered into between Federated Incor-porated and Federated American InsuranceCompany. Infact,the employees appear toworkinterchangeably amongthe several companies.When an employee transfers fromone company to another,his seniority dates from the origi-nal hire atany one ofthe companies,so that this tenure(seniority),vacation rights,etc., are determined according-ly.There issubstantial overlap insupervisorypersonnel.Davis is office manager for all companies and gives assign-ment to allthe companyemployees.Hudgins is a supervi-sor and manager forboth Federated AmericanInsuranceCompany andFederated Incorporated.All the employees,as stated,respond to the supervisionofMcCauley. Tap-ping is apparentlyemployed byFederated Incorporated 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Federated American Insurance Company but is re-sponsible for the payroll of all the companies and has au-thority toreprimand employees of all companies.Further,she interviews and hires employees for all of the compa-nies.Mallonee is comptroller for all companies and pre-pares financial statements for all.Further, Federated Incorporated directly manages allthe affairs of Federated Life;itdirectlymanages all theaffairsof Federated American and indirectly managesFederated Agencies,a wholly owned subsidiary of Feder-ated American.The employees of Federated Incorporatedare involved accordingly in practically every business as-pect of Federated American,Federated Life,and Federat-ed Agencies.Thereis a central accounting office for thecompanies and bills of all companies are paid by checksdrawn on Federated Incorporated.There is additional evi-dence relating and establishing the interrelationship of thecompanies,some of which will be indicated hereafter.As for the jurisdictional standards of the Board,Federat-ed Americanitself,which is a property and casualty insur-ance company,during 1973 wrote and earned over $5 mil-lion worth of insurance premiums,of which it wrote over$426,000 in the State of Oregon.During that same time, itpaid over$250,000 for the benefit of the companies' in-sured customers in Oregon.The total volume of business ofFederated American outside of Washington in 1973 was$463,000;inthe 12 months preceding the hearing,$435,000.Federated American Life Insurance Companyhad no gross volume of business outside the State of Wash-ington.Federated Incorporated had a total gross volumeoutside Washington,in the year1973, of $33,740; in the 12months preceding the hearing,$25,964.Federated Agen-cies,through Federated's insurance services,had $49,171of business outside the State of Washington in the year1973; $39,196 in the 12-month period prior to the hearing.Federated American Insurance Company is licensed to dobusiness in seven States outside Washington and does busi-ness in Oregon,Nevada,Arizona,and possibly Idaho.Were these viewed as separate companies,there mightbe some question as to the Board's jurisdiction.However,since I am finding the basis of the facts set forth and alsoadditional ones,post,that these companies may andshould be treated as an overall enterprise or employer,both as to function of their operations and that of jurisdic-tion,I find and concludethat theymeet the jurisdictionalstandards of the Board for a retail business,since the totalbusiness exceeds$5 million of which a substantial amount,as set forth, is written outside the State.I accordingly findand concludethat theRespondents are engaged in andaffect commerce within the meaning of Section 2(6) and (7)of the Act 411.THE LABOR ORGANIZATION INVOLVEDOffice and Professional Employees International Union,AFL-CIO-CLC. Local UnionNo. 8, herein called the4 Playtime KiddieWear,IncDeer Park Mfg Co, Inc,184 NLRB 373(1970), citing Radioand Television Broadcast TechniciansLocal1264 v.Broadcast Serviceof Mobile,Inc., 380U.S. 255 (1965),Sakreteof NorthernCalifornia, Inc.,332 F.2d 902(C.A. 9, 1964).Union,is a labor organization within the meaning of theAct.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPrior to the last labor agreement involved herein whichwas entered into July 1, 1971, with expiration date June 30,1974, which specifically named the Union and FederatedAmerican InsuranceCompany,there was a prior agree-ment dated May 1, 1968,terminating April 30, 1971, be-tween Federated American Insurance Company and theUnion. The Union, by letter of September 11, 1967, hadwrittenMr.McCauley stating that some employees whowere members ofLocal8 were in theemployment of Fed-erated Incorporated, and requesting that Federated Incor-porated be incorporated into the bargaining sessions. Byletter of September 13, 1967,Federated Incorporated, byMcCauley, replied that to their knowledge the Union hadnot been chosen or designated as representative by a ma-jority of the employees of Federated Incorporated, and un-til that time was accomplished,the demand for recognitionmust be held in abeyance.The contract was thereafter en-tered into between Federated American and the Union.Following that agreement,negotiations commenced for an-other agreement,as set forth hereafter.Thereafter, in 1971,the following occurred: It appearsthat the Union submitted proposed changes to the existingcontract between Federated American Insurance Compa-ny and the Union which bears the date February 19, 1971,with the first change set forth as follows:Change "1968" toread "1971" and add after the work "Company" the fol-lowing: "and Federated Incorporated." Other changeswere proposed but the first is the significant one herein. Ina letter of March 31, 1971, McCauley wrote to Olson, "En-closed please find our reply to the union proposed changesto the existing contract dated 2/19/71." The following areenclosed: Reply to proposed changes and then lists certainother enclosures,and concludes, "We trust this will enableyou to continue your negotiations." Attached to this letteris a document entitled"Reply to proposedchanges to theexisting contract between Federated American InsuranceCompany and Office and Professional Employees Interna-tional Union, Local No. 8," with 2/19/71 in parenthesis atthe top.This document reads: "Name change accepted." Thedocument contained opposite this and some other 17 itemson the page,some pencil notations and opposite the one,"name change accepted,"is the word"yes." Olson testifiedthat he received the letter with the above attachment. Ol-son also stated that the pencil notations were in his hand-writing and testified that McCauley never retracted his ap-proval of the proposed name change to include theemployeesof Federated Incorporated. McCauley testifiedthat he did not recall ever seeing such an attachment andthat he did not agree to any such name change. However, acarbon copy of the letter and attachment in his file reflectsthat it is identical to the attachment to the letter receivedby Olson, which was received in evidence. McCauley de-nies any such reference and testified that he asked Olson at FEDERATED AMERICAN INSURANCE COMPANY203all times to produce proof of Federated Incorporated's ma-jority status before he would recognize the Union. Howev-er, in an affidavit, McCauley gave to the Board, he said,"When I signed this agreement in 1971, I questioned if itonly covered the employees of Federated American Insur-ance Company. However, I believed at the time that theUnion thought the contract covered the employees of Fed-erated Incorporated, as well. The Union seemed satisfiedthat everything would be OK if I wouldsign it.It soonbecame obvious that the Union did feel that the contractgoverned the office and clerical employees of both compa-nies because they collected the dues and initiation fees wesent them on employees working for both companies." Mc-Cauley admittedly applied its terms to the employees ofFederated Incorporated. In 1974, McCauley wrote, "In thepast we have allowed the contract negotiated on behalf ofFederated AmericanInsuranceCompany to apply to theemployees of Federated Incorporated."McCauley alsotold employee Linda Seelbach (see, post), on May 16 thateverybody was covered by the contract until it ran out inJune. I find and conclude that the Respondent, in fact, didsend the letter and attachment thereto to Olson on orabout the date of March 31, 1971.5Subsequently, the most recent contract here involvedwas presented to the Respondent by the Union and execu-ted by the parties effective as of July 1, 1971, through June30, 1974. It names as the parties thereto the Union andFederated American Insurance Company, but does notname Federated Incorporated. General Counsel contendsthat it was clearly intended to so name Federated Incorpo-rated and as set forth hereafter was fully applied to theemployees of Federated Incorporated. The Respondentcontends that it named Federated American InsuranceCompany only, and was intended only to apply to thoseemployees. The Respondent admits that its terms mayhave been applied to employees of Federated Incorporatedand Federated American Life but that this does not implyor mean that the contract itself was considered applicableto them. General Counsel and the Union asserts that thecontract was intended to apply to these companies andwas, in fact, applied to the employees of Federated Incor-porated and Federated American Life Insurance Companyas well as Federated American. Respondent points out that5Olson explained the methodhe followedin draftingthe 1971 contractwas asfollows:Q. (By Mr.Jensen)Withthat admonition,Mr. Olson,will you an-swer my question? Why, then, does onlythis nameof Federated Ameri-can appearin this contract?A. To the best of myknowledge,whatIknow,was that I preparedthis contract,the last one,inmy office; and how I go about preparinga contract is that I will take the prior contract-Q. (Interrupting)Tell uswhatyou did do.A.What I did do is I took the priorcontract, incorporated changeswe had agreed upon,and I insert them sometimes in writing on ayellowlegal page.Sometimes I cut sections of the old contract out, andIput it-inthat type ofsituation,Igive it to one of our clericals whowould [put] it into contracts,and then they are normallyproofread,forwarded on to the employer; and if the employeragrees,they signthesecontracts, and this is what happenedin this instance.Q.When didyou first notice that thecollectivebargaining agree-ment identified as GeneralCounsel's 16 had only the name of Federat-ed American on it?A. On or about probably May 6 of this year, 1974.Federated American Life Insurance Company was noteven in existenceuntil 1972.It appears from the correspondence relating to the con-tract referred to that it was intended to also apply to Feder-ated Incorporated. As set forth, Respondent denies thisand assertsthat parole evidence may not be used to eitherreform or modify the agreement and that if there were amistake then it should be established by proper proceed-ings for reformation of a mistake which would not be ap-plicable to this situation. As far as parole evidence is con-cerned, in cases before the Board, it appears from bothBoard and Court cases that such may be admissiblewhether or not generally applicable .6 However, in order toproperly and fully evaluate what actually occurred andwhat the contract actually related to, there should be con-sidered both (1) those matters that have previously been setforth, and (2) additional evidence as to what the contractby its terms covered and how the agreement was, in fact,applied.First, it appears from some evidence adduced that, as ofMay/June 1974, there were 12 employees involved ofwhom 9 were employed by Federated Incorporated, 2 byFederated American, and 1 by Federated Life. However,according to McCauley, at the time the 1971-74 contractwas signed, two or three at most employees of FederatedAmerican were in classifications set forth therein, namely,claim clerk, claims clerk senior, and possibly "underwrit-ing" clerk, a broad term which may include a rate clerk inthe direct mail activity.McCauley said the situation waspresently about thesame.Further, according to McCauley,there would be currently about 13 employees in FederatedIncorporated that would fit classifications of what the bar-gaining unitconsisted of under the wording in the contract.McCauley testified Federated Life had no employees thatwould fit that.'The contract of 1971 lists the following job classifica-tions as anappendix thereto:messenger,mail, supplyclerk; file clerk, underwriting clerk, claims clerk, switch-board operator-receptionists, typist, or policy writer; tran-scribing machine operator, secretary, stenographer/secre-tary, secretary-executive, accounting clerk, payroll clerk,accountant, claims clerk-senior (13 categories).It also inthe recognition clause, Article I, Section 2, excludes certainsecretaries.At the time, at Federated American there were apparent-ly employed two persons in two categories. Most othercategoriesas set forth were among employees of FederatedIncorporated.Respondent contends that the reason forlisting all thecategories in this agreement was that in theeventFederated Incorporated and Federated Americanterminated the managementagreementwith Federated In-corporated, Federated American would then have to oper-ate on its own. It would then need the additionalcategoriesand that was why they were provided for in theagreement.6SeePrinting Industriesof Northern California,204 NLRB 329 (1973),andCommunicationsWorkers ofAmericav. Pacific NorthwestBell TelephoneCompany,337 F.2d 455 (C.A. 9, 1964).7Althoughit appears that oneemployeeBean is shownas employed byFederatedLifeand paying dues, apparently McCauley'sposition is that theFederatedLifeemployee isone of the excludedsecretaries under the con-tract. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough,the contract exclusions of certain secretaries wasnot referred to, presumably the same contention would beapplicable.As set forth,the working conditions stated in the con-tract with respectto variousmatters were applied to em-ployees of all the companies including workweek,paydays,holidays, sick leave,termination,vacations,seniority, disa-bility benefits,etc.Also, as set forth,employees who trans-ferred from one company to another retained senioritycommencing with employment with the first company.Employees of all companies were employed by the sameperson and were subject to the overall supervision of Mc-Cauley and also of other supervisors,in the case of certaincompanies,including particularly personnel by Tapping.Also meetings and notices were addressed to the employeesof all the companies with regard to matters of dress, park-ing lot utilization,etc.Grievances were conducted involv-ing employees of all the companies,including one in par-ticular, discussed in detail in the record.These were takenup by the Union for employees of various companies. Thelocation of the facilities and the common operation andproperty have been previously described.Further, significantly, the union-security provision of thecontract was applied to the employees of all of the threecompanies which had employees.It provides that all regu-lar employees shall,as a condition of employment,becomeand remain members in good standing of the Union within31 days following completion of what amounted to a pro-bationary period of 60 days.All employees at such appropriate time following the re-quisite period were given by a representative of Respon-dents application for membership cards and dues authori-zation cards to be signed by them.These were generallyand regularly signed except in one or two instances nearthe end of the agreement-where either the employee hadnot completed the 60 days or, in one instance,special cir-cumstances were involved.In any case,the Respondentswere requiring the employees to conform to the contractprovisions as to union security and to apply for member-ship and sign checkoff dues authorization.In fact,all hadapparently signed checkoff dues authorizations, althoughtwo had not paidinitiation fees as ofthe periodhere in-volved.Respondents contendedthat theywere concerned aboutrequiring employees to become members and pay dues iftheywere not legally required to do so.However, it ap-pears that, as to the 1971-74 contract,the first time Re-spondents manifested such concern was in May 1974. Priorto that time,Respondents had been regularly requiring em-ployees to apply for membership and sign dues authoriza-tion without any expressed concern.Thiswould indicateeither(1) that the Respondents apparently were uncon-cerned about violating the law if the employees were notlegally required to join the Union or pay dues, or (2) thatRespondents considered that the contract did properly ap-ply to all the employees and they could legally be requiredto join the Union and pay dues.While this issue need notbe resolved herein,itdoes bear on the resolution to bereached as to application of the contract.If it is resolvedthat the contract was applicable throughout this period toall employees,Respondents would not have been illegallyrequiring themto apply formembership and authorizepayment of dues. If the contract were not applicable to allemployees, then the Respondents may have been commit-ting illegal acts(subject, of course, to Sec. 10(b), et al.).Normally, it would not be inferred that an illegal act isbeing performed when a legal act can be inferred.On April 15, 1974, the Union, through Olson, wrote Mc-Cauley, vice president of Federated American InsuranceCompany, that the Union desired to reopen the presentlabor agreement and that he wanted to take the opportuni-ty to offer to meet and confer for the purpose of negotiat-ing a new agreement.On April 19, the Federated AmericanInsurance Company by McCauley wrote to Olson as repre-sentative of the Union stating that they had his letter re-questing negotiations;that Joe Davis would head up thenegotiating team,but was sick;and that McCauley wouldkeep him posted and arrange a meeting at the earliest datepossible.On May 6, McCauley wrote to Olson stating"in the pastwe have allowed the contract negotiatedon behalf ofFederat-ed American Insurance Company to apply to the employees ofFederated Incorporated.[Emphasis supplied.]In the ab-sence of any credential certifying Office and ProfessionalEmployees InternationalUnion,Local 8 as bargainingagent,this condition can no longer prevail.Perhaps youmay wish to organize them."This letter was signed by Mc-Cauley on behalf of Federated Incorporated.On May 6, McCauley also wrote to Olson with referenceto American Life and said, "This is a new company thatreceived its certificate of authority from the State of Wash-ington on March 5, 1971. The entire staff consists of amanager and his secretary. We cannot see any employee ofthis company to be eligible for membership in Office andProfessionalEmployees InternationalUnion Local 8.However,it is our desire to follow fair labor relations prac-tices and upon proper presentation to the Federated Amer-ican Life Insurance Company of the proper credentialselecting Office and Professional Employees InternationalUnion Local8 as bargaining agent,we will arrange a meet-ing with you." This was signed Federated American LifeInsuranceCompany by McCauley. (G.C. Exh. 5A).On May 6, McCauley also wrote to Olson:Dear Mr.Olson:In reply to your letter of April 15, 1974 we mustrespectfully submit the fact we do not have evidenceof Office and Professional Employees InternationalUnion Local 8 authority from the employees to berecognizedby Federated American Insurance Compa-ny as bargaining agent.In the spirit of fair labor bar-gaining practices,we will arrange a meeting if andwhen this authority is presented to us. Currently, thereare two employees in this unit that would seem to beeligiblemembers.Thank you.Yours truly,FEDERATEDAMERICANINSURANCECOMPANYOn May 8, Olson responded to McCauley that he wassurprisedto receivehis three letters dated May 6,regardingFederatedAmericanInsuranceCompany, Federated FEDERATEDAMERICAN INSURANCE COMPANYAmerican Life Insurance Company and Federated Incor-porated,and asked"Why did you write them?"Olson then goes on:In your letter regarding Federated American Insur-ance Company,you indicate you will meet with uswhen Local 8 presents authority that we represent theemployees. You have that authority in the form of thelabor agreement and it is in effect until July 1, 1974.Furthermore, you suggest we only represent two (2)eligible employees.Our membership records indicatethat we represent fifteen (15) employees of FederatedAmerican Insurance Company.Iwant to take this opportunity to offer to meet andconfer with you or your designee for the purpose ofrenegotiating this contract at your convenience.Please notify me, in writing,when you want to be-gin negotiations.McCauley responded to Olson on May 15:Your letter to me of May 8,1974 does not seem torequire a reply as my last correspondence with you isvery clear and concise.The labor agreement in force with Federated Amer-ican Insurance Company is terminated on July 1,1974.On May 16, Olson replied:In reference to the second paragraph,you men-tioned the contract is terminated on July 1, 1974. Irealize this.It ismy understanding that FederatedAmerican Insurance Company does not plan on re-newing the contract with Local 8,or does not plan tobegin negotiations soon.What is the Company's posi-tion?Please apprise me of the Company's position by re-turn mail.Iwant to take this opportunity to offer to meet andconfer with you or your designee,Mr. Davis,at yourconvenience,for the purpose of renegotiating thisAgreement.On May 17, McCauley replied to Olson, and told him toplease refer to the letters from Federated Incorporated,Federated Life Insurance Company and Federated Ameri-can Insurance Company all dated May 6, 1974.On June 6 or 7, 1974,Olson wrote to McCauley:As of this date,I have received no word from youwith regard to when we will begin negotiations onterms for a new contract.IsFederated American Insurance Company goingto negotiate a new Agreement with Local 8? A plain"yes" or "no" answer will suffice.Please inform me by return mail of the Company'sposition.On June 19, McCauley replied:We have received your letter of June 7, 1974.Please refer to my letter of May 17 and the lettersfrom Federated American Insurance Company, Fed-erated Life Insurance Company and Federated Inc.,all dated May 6, 1974.205No bargaining or meetings occurred thereafter,and it isevident that the Respondents were refusing to meet withthe Union. Certain events occurredafterMay 6 which theRespondent contends further supports its position not tobargain with the Union which will be considered but whichIdo not believe to be material.It appears that on June 28,1974, eight employees signeda document stating:"We the undersigned Federated American InsuranceCompany and/orFederatedAmerican Life InsuranceCompany and/or Federated Inc. wish to withdraw and dis-miss any and all relations with Office and Professional Em-ployees International Union Local No. 8, AFL-CIO, as ofJuly 1, 1974."The circumstances under which this was signed as wellas allegations relating to alleged unfair labor practices inviolation of Section 8(a)(1) will be considered,post. How-ever, this petition and circumstances of its signing,even ifproper and even if there were no independent violations ofSection 8(a)(1) could not affect(or nullify)a prior failureto bargain commencing in May.Under all the circumstances set forth herein, I havefound:1.The Respondent Employers Federated American In-surance Company,Federated American Life InsuranceCompany,and Federated Incorporated constitute an en-terprise or single employer.2. I find and conclude that the contract entered into in1971 was intended to cover the employees of both Federat-ed American and Federated Incorporated and that such ismanifest both from the correspondence that preceded thecontract,and is further shown,as set forth,by the matterscovered by the contract including the various classifica-tions (and exclusions),and the application of the contractto the employees of Federated Incorporated,FederatedAmerican,and Federated Life,as well as the interchangeof employees and the common overall operation of thecompanies;and finally as part thereof and a significantitem,the enforcement of the union-security clause as to allthe regular employees which should only have been done ifthe contract, in fact,covered these employees.I recognizethe contention that Federated Life was not in effect untilabout August 1972,according to McCauley's testimony,although organized as of March 1971, according to a letterfrom McCauley. Whether operational in March 1971 orprior to August 1972, it appears clear that the contract wasapplied to the one employee of Federated American, whowas listed as a dues-paying member of the Union. Themere fact that the agreement did not contain the name ofFederated Incorporated is accordingly,under the circum-stances,not conclusive.I find that the contract was origi-nallyintended to applyto Federated American and Federat-ed Incorporated and was,in fact, applied to them and alsoFederated Life.3.Such being the case with all but two employees hav-ing become members of the Union, and all evidently pay-ing dues to the Union from the time they were required todo so,I find that the Respondents Federated Incorporated,FederatedAmerican Insurance Company, and Federated 206DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Life Insurance Company were obligated to con-tinue to negotiate with the Union,upon request,for thesecompanies during the life of the contract. Accordingly, byrefusing to bargain with the Union on May 6, 1974, saidRespondents violated Section 8(a)(5) of the Act .8I further find the appropriate unit is:All full time and regular part time office and clericalemployees employed by Federated American Insur-ance Company; Federated American Life InsuranceCompany; and Federated Incorporated,in Seattle,Washington; but excluding,secretaries to the GeneralManager, Sales Manager,ClaimsManager,Under-writing Manager,and Personnel Manager,and guardsand supervisors as defined in the National Labor Re-lations Act, as amended.B. The Alleged Violations of Section 8(a)(1)The complaint as amended sets forth numerous instanc-es of alleged violations of Section 8(axl). As set forth here-after,while I consider that certain of these instances consti-tuted violations, I believe that in context some others didnot and will so indicate. Employee Mary Lee Woessnertestified that in mid-March,Supervisor and Assistant Sec-retary Zora Tapping stopped at her desk and asked herwhat happened at the meeting that had been held at JoanBeeman's house.Woessner said she didn't know becauseshe did not go. She testified also that, in the first part ofMay, Tapping asked her what percentage they were askingfor and she told her she didn't know because she didn't goto a union meeting at that time.Woessner further testifiedthat about a week later, while she was on the switchboard,Zora Tapping brought up the subject of the Union andasked her what they were asking, and that a proposed mat-ter involving seniority,following absence because of preg-nancy, was discussed. Woessner told Tapping she didn'tknow because she hadn't heard anything about it. Woess-ner at first said that she didn't remember whether Tappingused the term"outlandish"with respect to the amount ofincreases sought by the Union. After having her memoryrefreshed,Woessner testified that Tapping said that theywere "outlandish." Woessner further testified that, at theend of June, when Zora Tapping, JudyBean,and herselfwere present,Tapping asked in a joking manner if theywere on strike. She told Tapping they were not, there hadbeen some confusion at the meeting the night before, andthey were going to petition to get rid of the Union. Woess-ner testified she considered the comment about a strike tobe a joke.Tapping testified that she didn't recall talking to Woess-ner at her desk but she did recall walking into the coffee-room and saying to the girls,"How did yourmeeting go,girls?" as a casual conversation.Tapping was asked aboutthe matter of percentage in a discussion with Woessner inMay, and responded,"I recall doing some calculating of8A contract raises a presumption of continuing majority during its lifewhich may ordinarily not be questioned during that time.The presumptioncontinues after its expiration whereupon it may be rebutted by demonstrat-ed objective evidence.SeeBarringtonPlazaand TragniewInc.,185 NLRB962 (1970).figures with her, but I don't recall the full conversation ofit. It was after the figures came in fromMr. Olson."She satwith Woessner and discussed it. Tapping was asked wheth-er she made comments about the agreement and said shedid say something to the effect that some of the demandswere excessive and that it seemed an awful lot, or some-thing like that. According to Tapping, it was a general dis-cussion,not a supervisory officer to an employee. She saidshe talked with Woessner about problems on many occa-sions.Tapping said she couldn't remember about whethershe talked to Woessner about the so-called pregnancy-senioritymatter. Tapping did admit that she might haveaskedWoessner with respect to particular proposals whysomething was in there. Tapping admitted she might haveused the word "outlandish" as to figures, although she nor-mally didn't use the term. From the foregoing, I find andconclude that Tapping illegally questioned Woessner aboutattending a union meeting in March in violation of Section8(a)(1).Respondents also violated the Act by Tapping at-tempting to discuss and bargain with Woessner individu-ally regarding the Union's proposals, as set forth, by herrequests concerning the bargaining demands, the discus-sion with Woessnerabout the cost of proposals and theefforts to discourage her directly by referring to them as"outlandish." The essence of this violation being that nego-tiations and discussions should have been between Re-spondent Companies and the Union, not between supervi-sors and individuals. I accordingly find that, by thisconduct, Respondents did violate Section 8(a)(1) and (5).With respect to the question by Tapping as to whether theemployees were on strike, from Woessner's testimony, itappears that this comment was a jocular one and I accord-ingly do not find a violation therefrom.Vivianne Briley, an employee, testified that she discussedtheUnion with McCracken, Tapping, Linda, and "ev-erybody." She said she spoke to McCracken once and Tap-ping twice.Briley testified that on May 16 she went toMcCracken and started a conversation, asking about anote on the bulletin board that the Union was going to beterminated. Since she had not paid an initiation fee, BrileyaskedMcCracken whether she should. According to Bri-ley,McCracken said it was up to her whether she wantedto join the Union and it was up to McCauley whether ornot they would be represented by the Union. Briley thentestified that she first spoke to Tapping the first part ofJune. Tapping asked her to step into a vacant office andbrought up the subject of the Union. Tapping asked herwhat she thought about it. Briley told Tapping she didn'tknow. Tapping said something concerning the complaintsthe girls were making about the benefits, sick leave, and soon; that McCauley couldn't do anything about these aslong as they were in the Union and "that he would like tomake us the highest paid insurance company in town buthe couldn't because of the Union." Briley said the reasonshe was taken into the office to begin with was to be repri-manded and that it was in the same conversation in whichshe was reprimanded that Tapping commented about theUnion. Tapping gave her a warning about another monthtrial period and Briley said she would straighten up.Briley testified that on June 27 she had another conver-sation with Tapping about the Union, that Tapping asked FEDERATED AMERICAN INSURANCE COMPANY207if she was going to the meeting and that she said yes. Brileyfurther testified, "She said if she was us girls, she wouldn'teven pay her dues." Tapping denied that she said that "if Iwere you girls, I would not pay the dues." Tapping admit-ted that she told Briley that if she hadn't been initiated sheshould put it off for a few days, and the reason was that theemployee(Briley)was to be terminated because of poorwork. Tapping said that she didn't make the statementabout dues because Briley paid the dues. Tapping does notappear to deny the statement by Briley about interrogatingher concerning the Union, the statement that McCauleycouldn't do anything about certainmatters aslong as theywere in the Union, etc. By the foregoing conduct, I findthat Respondent through Tapping, by interrogation con-cerning the Union and threats and/or promises dependentupon union membership, violated Section 8(a)(1) of theAct.As for the statement attributed to McCracken by Brileywhich McCracken did not deny, that it was up to Mc-Cauley whether or not the employees would be representedby the Union, the General Counsel asserts this meant itwas McCauley's decision and not the employees as to whowould represent them. The statement can be so interpretedor construed.It can also be interpreted,in the light of allthe circumstances herein, that what was meant was Mc-Cauley would decide what the employer's position wouldbe as to recognition of the Union. Since McCracken couldhave clarified this but did not, I am finding that a reason-able construction that might be reached by the employeewould be that the resolution of union representation wouldbe up to McCauley and accordingly find the statement tobe coercive and in violation of Section 8(a)(1) of the Act.Janet Schmidt testified without contradiction that inApril after she had worked 60 days, Mr. Lumberg, thenhead of the accounting department, called her into his of-fice, told her that she had completed her 60-day trial periodand that he was satisfied with her work and hoped she'dstay.He asked if she had paid her initiation fee and shesaid no she had not. Lumberg told her he was not at libertyto tell her whybut something was going on inthe Compa-ny and that it would be just throwing her money away ifshe paid the initiation fee, so she didn't pay it. After talkingto Lumberg, she talked to other employees and did not paythe fee. She also told other employees what Lumberg hadsaid. I find that Respondent thereby further violated Sec-tion 8(a)(1) of the Act by improperly interfering with theUnion and its activities. Schmidt also spoke once withRespondent's representative, Comptroller Mallonee, aboutthe end of June or first part of July. He asked her to step inthe office while McCrackenwas also there.According toSchmidt, Mallonee said that now that the union matter hadbeen settled he was going to review everyone's file to seewho was entitled to a raise.General Counsel argues that,since Schmidt had failed to sign the petition withdrawingfrom the Union, that this was a clear attempt to estrangeSchmidt from further supporting the Union. I consider thisargument to be speculative and not supported by probativeevidence. Accordingly on such basis, I do not find thestatement by Mallonee to be a violation of the Act. How-ever,Respondent may have violated Section 8(a)(1) fromthe implication that it was not and would not have to bar-gain with the Unionas to wages.About the end of June, Tapping told employee LindaSeelbach that McCauley would like to give raises but couldnot do so until the "mess" with the Union was settled.Tapping does not appear to have deniedthis statement,and Ifind that Respondent thereby further violated Sec-tion 8(a)(1) of the Act. Employee Stephanie Weyman testi-fied that she was involved in the preparation and draftingof the petition previously referred to, which inessence wasto withdraw from the Union. She said it was initiated on aThursday night by three of the women employees after get-ting knowledge of how to do it from Olson, the union rep-resentative, namely, to get a petition by 30 percent of theemployees, to have it signed and take it to the NLRB.Weyman testified the three decided to go down to theNLRB office during the lunch hour the next day, that shetold employer Vice President Davis what their plans were.Davis said they wouldn't have the time to do it during thelunch hour because they would only have 45 minutes andsuggestedthey take an hour off. Weyman went back to theoffice.Another employee had called to find out the word-ing andcontent, etc.Weyman testified: they were typing itup to get the proper wording; they decided to put all thecompaniesin.Davis, who was in his office, agreed andmentionedFederated American, Federated Life, and Fed-erated Incorporated. Itwas also agreed that JohnRickard's name would be on the return for a reply. Wey-man thought Davis suggested that. She was asked aboutwhether there was any discussion about where the docu-ment should be sent and answered that Olson had statedthat it should go to the NLRB but Mr. Davis was therewhen theywere discussingthis.Davis left and came back,and said that there was a lawyer in McCauley's office andhe had discussed it with him and he said to send it to DonOlson's office.The foregoing indicates that the employeeswere seekingto prepare a petition with respect to their rep-resentationby the Union, that they had initiated it bythemselves,and that they had taken it up withmanage-ment,through amanagementrepresentative, Vice Presi-dent Davis, who apparently was trying to be helpful. Thegrantingof an extra 15minutes, standing by itself, wouldappear tobe of minimal assistance.However, while it maynot appear that Respondent's actual intent was improper,it does appear that Davis, after being consulted by the em-ployees, injected himself into the mattermore-than heshould have, and that accordingly Respondent did give as-sistancewith respect to the aforesaid petitionin violationof Section8(a)(1) of the Act. I accordingly find -that ithereby additionally violated Section8(a)(1).-A number of incidents of alleged violationinvolving Mc-Cauley wer4testifiedto by various.witnesses as, follows:Employee Linda Seelbach testified that on May 16 she hadsubmitted a written resignationthe day before, and-Mc-Cauley called her into his officeto discussit.On May 15,Seelbach had written to McCauley advising that she hadenjoyed working there, that "the bitter situation betweenemployeesand managementhad become too much for herto take," and "whenI started working for Federated Amer-icanIwas told that I- had to join the Union. I have justrecently heard that I am employed by Federated Incorpo-rated,so as far as managementisconcerned,I am not 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegally covered by the union contract after paying uniondues for six years.This is just one of many rumors that aregoing around the office that have upset me a great deal."She then added that she knew she was considered by man-agement as"mediocre help" and that she saw no future forherself at the Company.According to Seelbach,when Mc-Cauley called her into the office.A. He said I had the wrong idea about this unionthing,that everybody was covered under the contractuntil it ran out at the end of June.MR. MURRAY:I can't hear you, I'm sorry.THE WITNESS:That everybody was covered underthe contract until the end of June,at which time therewas to be another contract drawn up,but that it wouldhave to be negotiated between Federated American,Federated Incorporated and Federated Life.According to her,McCauley said,"He said,myself, I'drather see the company run without the Union,but that'sup to you girls."McCauley denied making this statement.Seelbach said McCauley was asked as to how long itwould take to negotiate a contract if Local 8 had to negoti-ate a contract with each of the companies. According toSeelbach,he replied,"Who knows how long that wouldtake."Seelbach said she discussed this conversation withother employees.The General Counsel asserts that this was a violation ofthe Act by emphasizing the futility of Respondents' em-ployees relying on the Union's bargaining efforts and im-plying it was useless for the employees to exercise theirSection 7 rights.Seelbach was called in to discuss her letterof resignation which the employer certainly had a right todo. The discussion with her as to other matters was largelyin the light of the legal position that the Respondent wastaking.A legal position was being taken,albeit incorrectly.Ido not find that the inference drawn by the GeneralCounsel necessarily follows from the conversation betweenMcCauley and Seelbach and accordingly do not find a vio-lation therefrom.Subsequently,McCauley called Woessner alone into hisoffice.She had also submitted a letter of resignation datedMay 16.In her letter,she stated that it had come to herattention that "I am no longer considered covered underlocal O.P.E.I.U.Local 8 working agreement with Federat-ed American,even though I was required by managementto reinstate myself as a member."She concluded"in viewof present conditions,I see no other alternative but to ter-minate my employment here."According to Woessner,McCauley asked why she was leaving because he couldn'tfind her resignation.She told him it was because of theUnion,that she found out she wasn't a member.She testi-fied,"I told him I couldn't understand that I wasn't amember of the Union,and I wondered why, and I ques-tioned him on that.He told me that it wasn't a matter thatIwasn't covered by the contract,but that there were onlytwo members of the working staff that were members cov-ered under the contract.We discussed the time clock." Shewas then asked whether there was any discussion aboutemployee benefits and responded that McCauley told her,and the example that he gave me,at that time,was that "incase someone's grandfather had died in California, thatthey could have more timeoff if there wasn't a union con-tract prohibiting him from giving more time."According toWoessner,McCauley brought this up because her motherhad passed away in January.In essence,the contention isthatMcCauley at this time brought up the matter of moreflexibilitywithout the Union and related one incident. Itappears thatMcCauley thereby technically referred tosomething that he should not have directly with the em-ployee and violated the Act.About mid-May, McCracken because a supervisor and,as set forth previously, made the statement attributed tohim by Briley.At the time,JudyBean,McCracken, andshe were in the accounting department and someone askedto see the union contract.McCracken had been the shopsteward and McCracken replied he had the proposed con-tract home and would bring it and see they all got a copy.According to Schmidt,McCracken said he shouldn't betalking to us along those lines since he was now a supervi-sor, but he felt that the Union had gone too far.McCrack-en said it was much too strong a contract,particularly con-cerning the medical plan and the retirement plan whichunion members had asked for. McCracken felt that whatthe Union had suggested was much stronger.According toSchmidt,McCracken said that as a matter of fact, hisCompany would not sign such a contract and he was sureMcCauley would not either.According to Schmidt, Mc-Cracken was not asked but volunteered these opinions.McCracken did obtain copies of the contracts for the wom-en and they were distributed to them.About a week later,there was another conversation with McCracken in whichhe had the contract on which he made notations of yes orno. Schmidt said she had still another conversation withMcCracken at which time the matter of wages was dis-cussed and that "he said that as soon as the union situationwas settled then we could expect raises or that we could notexpect raises until after this union situation was settled."Schmidt asked,"Did he say anything about what unionsituation he was talking about?"She testified,"He saidthat as soon as the union was out,we could expect raises."By McCracken'svolunteered comments above, Respon-dent further violated Section 8(a)(1) and(5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above, have a close,initmate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and (5)of the Act,I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policiesof the Act.Because of the nature and extent of the unfair labor FEDERATED AMERICAN INSURANCE COMPANYpractices engaged in by Respondent,as found above,itwillfurther be recommended that Respondent be ordered tocease and desist from in any other manner infringing uponthe rights of the employees guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondents,Federated American Insurance Com-pany,Federated American Life Insurance Company, andFederated Incorporated,constitute and function as an en-terprise or single employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.Office and Professional Employees InternationalUnion,AFL-CIO CLC, LocalUnion No. 8, is a labor or-ganization within the meaning of Section 2(5) of the Actand has at all times material herein been the exclusive bar-gaining representative of the Respondents'employees inthe appropriate unit.3.Theappropriate unit consists of all full time and regu-lar part time office and clerical employees employed byFederatedAmerican Insurance Company;FederatedAmerican Life Insurance Company;and Federated Incor-porated,in Seattle,Washington;but excluding,secretariesto the General Manager, Sales Manager,Claims Manager,UnderwritingManager, and PersonnelManager, andguards and supervisors as defined in the National LaborRelations Act, as amended.4.Respondent,Federated Incorporated, was intendedto be a named party-employer to the contract effective July1, 1971, bearing the names of Federated American Insur-ance Company and the Union. Said contract was, in fact,applied to the employees of Federated Incorporated andalso those of Federated American Life Insurance Compa-ny.5.By telling employees either not to join or to withdrawfrom or support the Union(while a union-security clausewas in effect),and assisting them in so doing, by threaten-ing employees that benefits would not be granted while theUnion continued or until the Union was out, by advisingor promising that such benefits would be considered whenthe Union was out, by attempting to and dealing directlywith employees while the Union was their collective-bar-gaining representative,and by interrogating employeesconcerning union activities,Respondent has interferedwith,restrained,and coerced employees in the exercise oftheir rights guaranteed by Section 7 of the Act, and therebyhas engaged in unfair labor practices within the meaning ofSection7 of the Act,and thereby has engaged in unfairlabor practices within the meaning of Section 8(axl) of theAct.6.As found above, by failing and refusing to recognize,meet, and bargain since May 6, 1974, with the Union asexclusive representative of the employees in the appropri-ateunit,Respondents Federated American InsuranceCompany, Federated American Life Insurance Company,and Federated Incorporated have violated Section 8(a)(5)and (1) of the Act.7.Theaforesaid unfair labor practices are unfair labor209practices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Upon theforegoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERSRespondents, Federated AmericanInsuranceCompany,Federated American Life Insurance Company, and Feder-ated Incorporated, its officers, agents, successors, and as-signs,shall:1.Cease and desist from:(a)Threatening employees that benefits would not beforthcoming until the Union was eliminated.(b) Promising that benefits would be considered whenthe Union was eliminated.(c) Interrogating employees concerning union activities.(d)Telling employees either not to join or withdrawfrom or support the Union and assisting them in so doing.(e)Attempting to, and dealing directly with, employeeswhile the Union is their collective-bargaining representa-tive.(f)Failing and refusing to meet and bargain collectivelywith the Union as exclusive representative of the employ-ees in the appropriate unit.(g) In any other manner interfering with the right of em-ployees to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective-bargaining or other mutualaid or protection or to refrain from any or all such activi-ties, except to the extent such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the unit setforth hereafter. The appropriate unit is: All full time andregular part time office and clerical employees employedby Federated American Insurance Company; FederatedAmerican Life Insurance Company; and Federated Incor-porated, in Seattle,Washington; but excluding, secretariesto the General Manager,Sales Manager, Claims Manager,UnderwritingManager, and PersonnelManager, andguards and supervisors as defined in the National LaborRelations Act, as amended.(b) Post at its premises in Seattle,Washington, copies ofthe attached notice marked "Appendix." 10 Copies of said9In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byContinued 210DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice,on formsprovided by theRegional Director forRegion 19, after being duly signed by an authorized repre-sentative of the Respondents,shall be posted by them im-mediately upon receipt thereof, and be maintained by themfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.It is further recommended that the complaint be dis-missed in all other respects.Order of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees that benefits willnot be forthcoming until the Union is eliminated.WE WILL NOT promise that benefits will be consid-ered when the Union is eliminated.WE WILL NOT interrogate employees concerningunion activities.WE WILL NOT tell employees either not to join orwithdraw from or support the Union and assist themin so doing.WE WILL NOT attempt to and deal directly with em-ployees while the Union is their collective-bargainingrepresentative.WE WILL NOTfail and refuse to meet and bargaincollectively with the Union as exclusive representativeof the employees in the appropriate unit.WE WILL NOT in any other manner interfere with theright of employees to self-organization,to form labororganization,to join or assist the abovenamed or anyother labor organization to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective-bargaining or other mutual aid or protectionor to refrain from any or all such activities,except tothe extent such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment,as authorized in Section8(a)(3) of the Act.WE WILL, upon request, bargain collectively with theUnion as the exclusive representative of the employeesin the unit set forth hereafter.The appropriateunit is:All full time and regular part time office and clericalemployees employed by Federated American Insur-ance Company; Federated American LifeInsuranceCompany,and Federated Incorporated,in Seattle,Washington;but excluding,secretaries to the GeneralManager,SalesManager,ClaimsManager,Under-writing Manager, and Personnel Manager, and guardsand supervisors as defined in the National Labor Re-lations Act, as amended.FEDERATED AMERICAN INSURANCECOMPANYFEDERATEDAMERICAN LIFEINSURANCECOMPANYFEDERATED INCORPORATED